Citation Nr: 0514827	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  98-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 7, 1992 for 
the grant of service connection for residuals of frozen feet 
with nerve end damage.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted an effective date of August 7, 1992 for the 
grant of service connection for history of frozen feet with 
nerve end damage.  The veteran perfected an appeal of the 
effective date.  

After a November 1999 Board decision denied the claim of 
entitlement to an earlier effective date, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court in April 2001 vacated the November 
1999 Board decision and remanded the appeal to the Board for 
readjudication.  After a February 2002 Board decision denied 
the claim of entitlement to an earlier effective date, the 
veteran appealed to the Court again.  Pursuant to a May 2003 
joint motion of the parties, the Court in May 2003 vacated 
the February 2002 Board decision and remanded the appeal to 
the Board for readjudication consistent with the motion.  In 
November 2003, the Board remanded the case to comply with 
provisions of The Veterans Claims Assistance Act of 2000.  
This matter is now before the Board for appellate review  


FINDINGS OF FACT

1.  The April 1946 rating decision, which denied entitlement 
to service connection for frozen feet, became final because 
the veteran was notified of the decision by letter dated 
April 30, 1946, and the record does not show that he filed a 
timely notice of disagreement bearing a postmark or receipt 
date stamp or mark.  

2.  Following the final April 1946 rating decision, the first 
claim for reopening the claim of entitlement to service 
connection for residuals of frozen feet with nerve end damage 
was filed with the RO on November 11, 1989.  

3.  Entitlement to service connection for residuals of frozen 
feet with nerve end damage arose on December 16, 1992.  


CONCLUSIONS OF LAW

1.  The April 1946 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2004).  

2.  The criteria for an effective date prior to August 7, 
1992 for the grant of service connection for residuals of 
frozen feet with nerve end damage are not met.  38 U.S.C.A. 
§§ 1110, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.151, 3.155, 3.303, 3.306, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
In March 1946, the RO requested medical records of the 
veteran's alleged overseas medical treatment in Germany 
during his prisoner of war confinement, but no records were 
available.  The veteran received VA feet and peripheral 
neuropathy examinations in December 1992 and a VA prisoner of 
war examination in March 2004.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran provided sworn testimony at a January 1998 
regional office hearing.  

The RO's November 1992 and September 2004 letters, the 
Board's October 2001 and August 2003 letters, the September 
1997 statement of the case, the April 1998 and October 2004 
supplemental statements of the case, and the November 2003 
Board remand informed the veteran of applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  Although the November 1993 rating 
decision was issued before the veteran received the September 
2004 notice letter, which informed him of provisions of The 
Veterans Claims Assistance Act of 2000, there is no prejudice 
to the veteran.  Three November 1992 notice letters, which 
were issued a year before the November 1993 rating decision, 
informed the veteran that the VA would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claim, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claim.  

The Board's October 2001 and August 2003 notice letters 
technically informed the veteran that he had 90 days in which 
to respond, but in the three years and four months since 
October 2001 and the one year and five months since August 
2003, the veteran has presented additional evidence that will 
be considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 90 days after 
the October 2001 and August 2003 notices would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to an effective date prior to August 7, 1992 for 
the grant of service connection for residuals of frozen feet 
with nerve end damage

The veteran's April 1946 application for service connection 
alleges that he was a prisoner of war in Germany from January 
1945 to April 1945 and that he suffered frozen feet during 
his imprisonment.  It is undisputed that an April 1946 rating 
decision denied entitlement to service connection for frozen 
feet and that the veteran received notice of the decision by 
letter dated April 30, 1946; the veteran has provided copies 
of the notice letter that he received soon after in 1946.  
The April 1946 rating decision denied the claim because the 
December 1945 separation examination revealed normal feet, 
skin, and neurological diagnosis just months after the 
veteran's release from prisoner of war confinement.  

The crux of the dispute between the veteran and the VA is 
that the veteran believes that the April 1946 rating decision 
is not final and that the VA believes that it is.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  The veteran contends that he filed a timely July 
1946 notice of disagreement, which he repeatedly states that 
the VA had to have received, and that the VA failed to 
provide him with a statement of the case.  Therefore, he 
contends, the April 1946 rating decision never became final 
and he is entitled to service connection for frozen feet back 
to the day after his last day of service.  In contrast, the 
VA contends that the April 1946 rating decision became final 
because the record does not show that a notice of 
disagreement was filed within one year of the April 30, 1946 
rating decision.  

In any event, an April 1993 rating decision "reopened" the 
claim and granted service connection for history of frozen 
feet with nerve end damage from October 28, 1992, and a 
November 1993 rating decision granted an earlier effective 
date of August 7, 1992 for the grant of service connection.  
The veteran perfected a timely appeal of the effective date 
for the grant of service connection, again contending that 
the effective date should have been the day after his last 
day of service.  Because this issue is so important, the 
Board will first determine whether the veteran filed a timely 
notice of disagreement within one year of the April 30, 1946 
rating decision.  

Regulations state that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  A claimant, or his representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.305(a)  The ultimate burden of showing 
jurisdiction in a veteran's benefits case rests with the 
veteran.  Butler v. Principi, 244 F.3d 1337, 1340 (2001).  

In computing the time limit for any action required of a 
claimant, including the filing of claims or evidence 
requested by VA, the first day of the specified period will 
be excluded and the last day included.  This rule is 
applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 3.110(a).  "The 
first day of the specified period" referred to in 38 C.F.R. 
§ 3.110(a) shall be the date of mailing of notification to 
the claimant of the action required and the time limit 
therefor.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. § 3.110(b).  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.305(b).  

Time limits within which claimants are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action 
required of the claimant must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
Denials of time limit extensions are separately appealable 
issues.  38 C.F.R. § 3.109(b).  

In this case, following the April 1946 rating decision, the 
record shows that the veteran received VA dental extractions 
in December 1946 and January 1947 and that he was denied VA 
outpatient dental treatment in June 1947.  Throughout 1948, 
including at an April 1948 hearing, the veteran appealed the 
issue of entitlement to an increase in subsistence allowance, 
by reason of dependency, and in January 1949, the Board 
dismissed that appeal.  The veteran underwent a VA 
electrocardiogram and chest x-ray in June 1952.  In June 
1952, the veteran filed an application for VA hospital 
treatment.  A November 11, 1989 VA record shows that the RO 
verified the veteran's military service information for the 
purpose of an unidentified service connection claim and 
monetary benefits.  An October 28, 1992 VA report of contact 
confirms that VA personnel took a reopened informal claim for 
residuals of frozen feet on August 7, 1992.  

The veteran filed a lay statement with attachments in 
November 1992.  In the November 1992 lay statement, the 
veteran asserted that he had incurred frozen feet during his 
January 1945 to April 1945 prisoner of war confinement in 
Germany but that he had no contemporaneous medical records of 
treatment.  Attached to the November 1992 lay statement was 
the veteran's letter to the VA, which had been typed on the 
front and back of original stationery letterhead of a 
Chicago-based electric company.  The veteran's letter was 
dated July 1946 and expressed disagreement with the denial of 
the veteran's claim regarding frozen feet.  The veteran's 
letter referenced an "enclosed" letter from a fellow 
prisoner of war.  The veteran's letter does not bear a 
federal postmark or VA date receipt stamp or mark prior to 
November 1992.  Also attached to the November 1992 lay 
statement was a service friend's notarized letter to the 
veteran, which was dated May 1946.  The service friend's 
letter included an envelope, which was postmarked May 1946 
and addressed to the veteran.  The service friend's letter 
recalled that the veteran and the service friend were fellow 
prisoners of war and that they had traded shoes in service 
because the veteran's feet were swollen from frostbite and 
because the friend's shoes were larger.  Although the 
envelope was postmarked and addressed to the veteran and the 
service friend's letter was notarized in May 1946, the 
service friend's letter does not bear a VA date receipt stamp 
or mark prior to November 1992.  A December 1992 VA feet 
examination revealed a history of bilateral frostbite but 
currently no objective evidence of residual disability.  A 
December 1992 VA peripheral neuropathy examination revealed 
residuals of frostbite, nerve ending damage rather than so-
called peripheral neuropathy.  The veteran also filed a lay 
statement with attachments in November 1996, which asserts 
that he never received a reply in April 1946 and that is why 
his case remained dormant until 1992.  The November 1996 lay 
statement and attachments essentially duplicated his November 
1992 lay statement and attachments.  As before, the veteran's 
letter does not bear a federal postmark or VA date receipt 
stamp or mark prior to November 1992.  As before, the service 
friend's letter does not bear a VA date receipt stamp or mark 
prior to November 1992.  

Unfortunately, although the veteran has produced his July 
1946 letter, which he calls a notice of disagreement, he has 
not met his burden of showing that it was postmarked in the 
mail or received by the VA within one year of April 30, 1946.  
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20,201, 20.302, 
and 20.305(a) are clear in stating that a notice of 
disagreement must be in writing and that it must be 
postmarked or actually received by the VA within one year of 
the notice date in order to be considered timely filed.  
Although the veteran has tried to shift the burden of proof 
to the VA to show that the July 1946 letter was not received, 
the ultimate burden of showing jurisdiction in a veteran's 
benefits case rests with the veteran.  Butler, 244 F.3d at 
1340.  In other words, the veteran has the burden of showing 
that he filed his July 1946 notice of disagreement, either by 
producing a postmark or by showing actual receipt by the VA.  

The veteran's representative erroneously cited an ancient 
case, Schutz v. Jordan, 141 U.S. 213, 219-220 (1891), in an 
attempt to show that "if a letter properly directed is 
proved to have been either put into the post office or 
delivered to the postman, it is presumed from the known 
course of business in the Post-Office Department, that it 
reached its destination at the regular time and was received 
by the person to whom it was addressed."  Of course, the VA 
does not dispute that the postmarked May 1946 letter 
addressed to the veteran by his friend reached the veteran.  
What the VA disputes is whether the veteran's unpostmarked 
July 1946 letter, albeit properly addressed to the VA, was 
put into the post office or delivered to the postman.  
Without a federal postmark or proof of actual receipt by the 
VA, there is no proof that the July 1946 letter and 
attachments were ever put into the post office or delivered 
to a postman until November 1992.  The veteran has never 
proven that he put the July 1946 letter and attachments into 
the post office or delivered them to the postman until 
November 1992.  Since he has not proven that he put the 
letter into the post office or delivered them to the postman 
in 1946, it cannot be presumed that the July 1946 letter and 
attachments reached the VA in 1946.  Moreover, Schutz was a 
completely different type of case.  The presumption of 
delivery of commercial paper in Schutz was proven out by the 
subsequent delivery of goods, which does not apply in this 
case.  Certainly, no statement of the case was delivered to 
the veteran because no notice of disagreement was delivered 
to the VA, or filed with the VA, within one year of the April 
30, 1946 rating decision.  

The veteran's representative also erroneously cited McColley 
v. West, 13 Vet. App. 553, 556 (2000), in a misguided attempt 
to support the veteran's case.  McColley's sworn testimony 
that he had mailed documents within one year of VA's request, 
assumed truthful for VA's purposes, did not serve to secure 
an earlier effective date because the earlier effective date 
was not contingent on the "mailing" of the required evidence, 
but rather on its "receipt" by VA.  The Court made clear that 
to "furnish" constituted something "more than mere mailing," 
and requires actual receipt.  McColley, 13 Vet. App. at 557, 
Montalvo v. Brown, 7 Vet. App. 312, 314 (1995.  In other 
words, McColley stands for the proposition that this veteran 
is required to show VA's actual receipt of his July 1946 
letter within one year of the April 30, 1946 rating decision 
in order for it to have been considered a notice of 
disagreement.  

The objective proof before the VA is that the veteran's July 
1946 letter was first filed as an attachment to the veteran's 
November 1992 lay statement.  Under the circumstances, the 
veteran cannot be deemed to have filed a timely notice of 
disagreement within one year of the April 30, 1946 rating 
decision.  Therefore, the April 1946 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  

The Board further notes that the veteran allowed over 45 
years to go by without checking to see if his July 1946 
letter had inadvertently not been mailed or perhaps had been 
lost in the mail.  At the January 1998 hearing, the veteran 
testified that the only reason for the long delay was 
"knowing the Government and the fact that I was back in 
college, working a part-time job and chasing young girls I 
just never got around to following it up until 1992."  
Interestingly, however, the veteran was diligent in following 
up on a 1948 subsistence claim and on a 1952 medical 
treatment claim, and his excuse, made a half-century later, 
does not constitute good cause to extend the expiration time 
for filing a notice of disagreement.  See 38 C.F.R. 
§ 3.109(b).  For all these reasons, the record does not show 
that the veteran filed a timely notice of disagreement to the 
April 1946 rating decision, and that decision clearly became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  

The Board will now consider when entitlement to service 
connection for residuals of frozen feet with nerve end damage 
arose.  For a claim received after a final disallowance, the 
effective date for service connection based on submission of 
new and material evidence is the later of the date 
entitlement arose or the date of receipt of the claim for 
service connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  To establish service connection for residuals 
of frozen feet with nerve end damage, the evidence must 
demonstrate that residuals of frozen feet with nerve end 
damage were contracted in the line of duty coincident with 
military service, or if pre-existing such service, were 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Military and VA examinations from May 1944 to December 1992 
demonstrate that entitlement to service connection for 
residuals of frozen feet with nerve end damage arose on 
December 16, 1992.  Service medical records show that, at a 
May 1944 pre-induction examination, the veteran's feet, skin, 
and neurological diagnosis were normal except for acne 
vulgaris.  At a July 1944 induction examination, the 
veteran's feet, skin, and neurological diagnosis were normal 
except for pes planus.  At a December 1945 separation 
examination, the veteran reported having frozen feet while he 
was a prisoner of war in Germany in January 1945, but the 
separation examination revealed that the feet, skin, and 
neurological diagnosis were normal.   Entitlement to service 
connection for residuals of frozen feet with nerve end damage 
arose on December 16, 1992, when the VA peripheral neuropathy 
examination revealed residuals of frostbite, nerve ending 
damage rather than so-called peripheral neuropathy.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The effective date for the grant of service connection for 
residuals of frozen feet with nerve end damage then turns on 
whether the date of receipt of the claim to reopen is before 
or after the December 16, 1992 date that entitlement to 
service connection arose.  See 38 C.F.R. §§ 3.1, 3.151, 
3.155.  

Following the final April 1946 rating decision, the earliest 
claim of entitlement to service connection for residuals of 
frozen feet with nerve end damage was received on November 
11, 1989.  The veteran had to have made some kind of inquiry 
to the RO, which led to the RO verifying his service dates 
for the purpose of service connection and monetary benefits.  
Although it is unclear whether the veteran made a specific 
claim for service connection for frozen feet, all reasonable 
doubt will be resolved in the veteran's favor.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
November 11, 1989 VA record evidenced a belief in entitlement 
to service connection and monetary benefits and served as an 
informal application to reopen the claim of entitlement to 
service connection for residuals of frozen feet with nerve 
end damage.  See 38 C.F.R. §§ 3.1, 3.151, 3.155.  Therefore, 
the date of receipt of the earliest claim was November 11, 
1989.  

Documents filed before April 30, 1946 cannot form the basis 
for an earlier effective date because they were adjudicated 
by the final April 1946 rating decision, which denied 
entitlement to service connection for residuals of frozen 
feet.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  Documents filed after the final April 1946 
rating decision and before November 11, 1989 do not form the 
basis for an earlier effective date because they address 
issues other than entitlement to service connection for 
residuals of frozen feet with nerve end damage.  See Vargas-
Gonzalez, 15 Vet. App. 222, 227 (2001); also see 38 C.F.R. 
§ 3.1(p).  

The correct effective date for the grant of service 
connection for residuals of frozen feet with nerve end damage 
should have been December 16, 1992, which is the later of the 
December 16, 1992 date that entitlement to service connection 
for residuals of frozen feet with nerve end damage arose and 
the November 11, 1989 date of receipt of the claim.  
Accordingly, the Board does not find a basis on which to 
grant an effective date prior to August 7, 1992.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  




ORDER

Entitlement to an effective date prior to August 7, 1992 for 
the grant of service connection for residuals of frozen feet 
with nerve end damage is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


